Matias v Grose (2014 NY Slip Op 08577)





Matias v Grose


2014 NY Slip Op 08577


Decided on December 9, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 9, 2014

Mazzarelli, J.P., Renwick, Andrias, Saxe, Kapnick, JJ.


13725 20948/11

[*1] Jacqueline Matias, Plaintiff-Respondent,
vEwan W. Grose, et al., Defendants-Appellants.


Lester Schwab Katz & Dwyer, LLP, New York (Harry Steinberg of counsel), for appellants.
Block O'Toole & Murphy, LLP, New York (David L. Scher of counsel), for respondent.

Order, Supreme Court, Bronx County (Alexander W. Hunter, Jr., J.), entered April 4, 2014, which granted plaintiff's motion for summary judgment on the issue of liability, unanimously affirmed, without costs.
Plaintiff was driving in the left lane of a three-lane interstate highway when her car was struck by defendants' tractor trailer, which had been driving in the middle lane. Defendant driver testified that the accident occurred when a tractor trailer driving in front of him suddenly stopped, causing him to apply his brakes to try to avoid a rear-end collision. Defendants' tractor trailer jack-knifed, causing its rear portion to enter plaintiff's adjoining left lane and crush her car against the concrete divider.
In the absence of a showing of willful non-disclosure or prejudice to defendants, the court properly considered plaintiff's expert affidavit opining that defendant driver violated Vehicle and Traffic Law § 1129(a) by failing to maintain a safe distance from the tractor trailer in front of him (see Herman v Moore, 106 AD3d 666 [1st Dept 2013]; Baulieu v Ardsley Assoc., L.P., 85 AD3d 554, 555 [1st Dept 2011]; CPLR 3101[d][1]).
In opposition to this prima facie showing that defendant driver was negligent, defendants failed to offer a non-negligent explanation for the collision (see Johnson v Phillips, 261 AD2d 269, 271 [1st Dept 1999]). The emergency doctrine is inapplicable, since in requiring drivers to maintain a safe distance between their vehicles and the ones in front of them, Vehicle and Traffic Law § 1129(a) imposes the duty to be aware of traffic conditions, including other vehicles suddenly stopping or slowing down (see Johnson, 261 AD2d at 271-272; Williams v Kadri, 112 AD3d 442 [1st Dept 2013]; Rodriguez v Budget Rent-A-Car Sys., Inc., 44 AD3d 216, 224 [1st Dept 2007]).
We have considered defendants' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 9, 2014
CLERK